Title: To Alexander Hamilton from John F. Hamtramck, 22 April 1800
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Sir
            Pitts Burgh April the 22d 1800
          
          I have the honor to acknowledge your letter of the 3d instant to General Wilkinson. enclosed is a Copy of my last letter to that General 
          I have the honor to be Sir with every Sentiment of Respect your Most Obedient and Very humble Servent
          
            J F Hamtramck
          
          Major General Hamilton
        